237 F.2d 907
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TENNESSEE COACH COMPANY, Respondent.
No. 12846.
United States Court of Appeals Sixth Circuit.
October 30, 1956.

Marcel Mallet-Prevost, Washington, D. C., Charles M. Ryan, Cincinnati, Ohio, for petitioner.
Anderson & Snepp, Knoxville, Tenn., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This is a petition for enforcement of an order of the National Labor Relations Board. The only substantive question presented is whether the respondent could lawfully refuse to bargain with a union six weeks after it had been certified as bargaining representative, for the reason that a majority of the employees had signed a petition stating that they were not members of the union, "and we do not want this union, or any other organization to represent us as our collective bargaining agent."


2
Despite factual distinctions pointed out by the respondent, we are of the opinion that the Supreme Court's decision in Brooks v. National Labor Relations Board, 1954, 348 U.S. 96, 75 S. Ct. 176, 99 L. Ed. 125, is dispositive of the question presented. We are also of the opinion that the form and scope of the Board's order is not improper. See May Department Stores Co. v. National Labor Relations Board, 1945, 326 U.S. 376, 392-393, 66 S. Ct. 203, 90 L. Ed. 145; National Labor Relations Board v. Express Publishing Co., 1941, 312 U.S. 426, 438-439, 61 S. Ct. 693, 85 L. Ed. 930.


3
It is therefore ordered that the order of the National Labor Relations Board be and it hereby is enforced.